NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HEARTS BLUFF GAME RANCH, INC.,
Plaintiff-Appellant, ’
V.
UNITED STATES,
Defendant-Appellee.
2010-5164
Appeal from the United States C0urt of Federal
Claims in case n0. 09-CV-498, Senior Judge R0bert H.
Hodges, Jr.
ON MOTION
0 R D E R
The United States moves for a 41-day extension of
time, unti1Apri1 2O, 2011, to file its brief
Up0n consideration there0f,
IT Is ORDERED THAT:
The motion is granted N0 further extensions should
be anticipated

HEARTS BLUFF GAME RANCH V. US 2
FoR THE COURT
 Q 7  /s/ Jan Horba1y
Date J an H0rba1y
Clerk
cc: Steven G. White, Esq.
Tamara N. R0untree, Esq.
FlL£D
52 1 u.s. confer 0F APPEA1.s Fa¢
ms FEnEaAL consult
l‘1AR.0 7 -2011
JMHORBALY
CLEH£